MEMORANDUM **
Upon review of the record, we conclude that the questions raised by this petition *683for review are so insubstantial as not to require further argument. Accordingly, respondent’s motion for summary disposition is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *683courts of this circuit except as provided by 9th Cir. R. 36-3.